SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 November 11, 2010 Date of Report (Date of earliest event reported) Schiff Nutrition International, Inc. (Exact name of registrant as specified in its charter) Delaware 001-14608 87-0563574 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On November 11, 2010, Schiff Nutrition International, Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”) in Salt Lake City, UT.At the Annual Meeting, the stockholders elected ten individuals to the Board of Directors to serve until the Company’s 2011 annual meeting of stockholders or until their successors are duly elected and qualified.Results were as follows: Nominee For Withheld Authority Eric Weider George F. Lengvari Bruce J. Wood Ronald L. Corey Matthew T. Hobart Michael Hyatt Eugene B. Jones Roger H. Kimmel Brian P. McDermott William E. McGlashan, Jr. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHIFF NUTRITION INTERNATIONAL, INC. By: /s/Bruce J. Wood Name:Bruce J. Wood Title: President and Chief Executive Officer Date: November 16, 2010
